DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a workstation comprising a display and a controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 1-4, 7-10, 14, and 15 are  objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (PROPOSED AMENDMENTS): An X-ray system comprising: 
a receptor;
an X-ray detector that is coupleable to, and decoupleable from, [[a]] the receptor 
a workstation including a display, and configured to, with the X-ray detector coupled to the receptor, and the indicator of the X-ray detector outputting the color,  control the display to display an icon with the color output by the indicator of the X-ray detector, and providing position information that, when receptor to which the X-ray detector is coupled is a stand-type receptor, indicates that the X-ray detector is in a stand position coupled to a stand-type receptor and, when the receptor to which the X-ray detector is coupled is a table-type receptor, indicates that the X-ray detector is in a table position coupled to a table-type receptor.

Claim 3 is objected to because of the following informalities: 
Claim 3 should be amended as follows:
3. (PROPOSED AMENDMENTS): The X-ray system of claim 1, wherein the workstation further comprises: 2Serial No.: 16/036,233 
an input interface to receive an input for setting the color to be output by the indicator of the X-ray detector; and 
a controller configured to set the color to be output by the indicator of the X-ray detector in a response to the input.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: 
Claim 7 should be amended as follows:
7. (PROPOSED AMENDMENTS): The X-ray system of claim 1, wherein the icon includes at least one of a symbol, a character, and an image, wherein [[that]], 
when the receptor to which the X-ray detector is coupled is the stand type receptor, indicates that the X-ray detector is in the stand position coupled to the stand type receptor, with the color output by the indicator of the X-ray detector, and, when the receptor to which the X-ray detector is coupled is the table type receptor, indicates that the X-ray detector is in the table position coupled to the table type receptor, with the color output by the indicator of the X-ray detector.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  

10. (PROPOSED AMENDMENTS): The X-ray system of claim 1, wherein the X-ray detector further includes: 
a light source to generate light of the color, and 
an optical waveguide, positioned on at least one edge of the X-ray detector, through which the light travels to output the light of the color.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (PROPOSED AMENDMENTS): The X-ray system of claim 1, wherein the X-ray detector further includes an indicator to indicate a connection state of the X-ray detector.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: 
Claim 15 should be amended as follows:
15. (PROPOSED AMENDMENTS): The X-ray system of claim 1, wherein the X-ray detector further includes an indicator to indicate at least one of a residual battery capacity of the X-ray detector, a communication sensitivity of the X-ray detector, and an activation state of the X-ray detector.
Appropriate correction is required.
Claims 16, 25, and 26 are objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (PROPOSED AMENDMENTS): A workstation of an X-ray system, the workstation is operable with an X-ray detector of the X-ray system, the X-ray detector is coupleable to, and decoupleable from, a receptor of the X-ray system, and [[that]] the X-ray detector includes an indicator to 4Serial No.: 16/036,233 output a color that is different than a color output by an indicator of another X-ray detector of the X-ray system to distinguish the X-ray detector from the another X-ray detector, the workstation comprising: 
a display; and 
a controller configured to, with the X-ray detector coupled to the receptor, and the indicator of the X-ray detector outputting the color, control the display to display the receptor to which the X-ray detector is coupled is a stand-type receptor, indicates that the X-ray detector is in a stand position coupled to a stand-type receptor and, when the receptor to which the X-ray detector is coupled is a table-type receptor, indicates that the X-ray detector is in a table position coupled to a table-type receptor.
Appropriate correction is required.
Claims 21 and 22 are objected to because of the following informalities:  
Claim 21 should be amended as follows:
21. (PROPOSED AMENDMENTS): A workstation of an X-ray system, the workstation is operable with an X-ray detector of the X-ray system, the X-ray detector includes an indicator to output a color that is different than a color output by an indicator of another X-ray detector of the X-ray system to distinguish the X-ray detector from the another X-ray detector, and the X-ray detector being positionable in a type of 
a display, and 
a controller configured to, with the indicator of the X-ray detector outputting the color and the X-ray detector being positioned in a type of position to detect an X-ray, control the display to display an icon in the color output by the indicator of the X-ray detector and indicating the type of position in which the X-ray detector is positioned.
Appropriate correction is required.










Claims 23, 24, 27, and 28 are objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (PROPOSED AMENDMENTS): A workstation of an X-ray system, the workstation is operable with an X-ray detector of the X-ray system, the X-ray detector is coupleable to, and decoupleable from, a receptor of the X- ray system, and [[that]] the X-ray detector includes an indicator to output a color that is different than a color output 6Serial No.: 16/036,233 by an indicator of another X-ray detector of the X-ray system to distinguish the X-ray detector from the another X-ray detector, the workstation comprising: 
a display; and 
a controller configured to, with the X-ray detector coupled to the receptor, and the indicator of the X-ray detector outputting the color, control the display to display an icon with the color output by the indicator of the X-ray detector, and indicating a type of the receptor to which the X-ray detector is coupled, wherein the type of the receptor is a table type or a stand type.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10, 14-16, and 21-28 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “a receptor” in line 3, which renders the claim indefinite.  It is unclear whether or not the X-ray system comprises a receptor.  See transitional phrases in MPEP § 2111.03 for more information.

Claim 16 recites in the preamble “that is operable with an X-ray detector of the X-ray system” in line 2, which renders the claim indefinite.  It is unclear which of a workstation and an X-ray system is operable with an X-ray detector of the X-ray system.
Claim 16 recites in the preamble “that is coupleable to, and decoupleable from, a receptor of the X-ray system” in lines 2-3, which renders the claim indefinite.  It is unclear which of a workstation, an X-ray system, and an X-ray detector is coupleable to and decoupleable from a receptor of the X-ray system.


Claim 21 recites in the preamble “that is operable with an X-ray detector of the X-ray system” in lines 1-2, which renders the claim indefinite.  It is unclear which of a workstation and an X-ray system is operable with an X-ray detector of the X-ray system.
Claim 21 recites in the preamble “that includes an indicator to output a color” in line 2, which renders the claim indefinite.  It is unclear which of a workstation, an X-ray system, and an X-ray detector includes an indicator.

Claim 23 recites in the preamble “that is operable with an X-ray detector of the X-ray system” in lines 1-2, which renders the claim indefinite.  It is unclear which of a workstation and an X-ray system is operable with an X-ray detector of the X-ray system.
Claim 23 recites in the preamble “that is coupleable to, and decoupleable from, a receptor of the X-ray system” in lines 2-3, which renders the claim indefinite.  It is unclear which of a workstation, an X-ray system, and an X-ray detector is coupleable to and decoupleable from a receptor of the X-ray system.
 Claim 23 recites in the preamble “that includes an indicator to output a color” in line 3, which renders the claim indefinite.  It is unclear which of a workstation, an X-ray system, an X-ray detector includes an indicator.

Allowable Subject Matter
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 19 and 20, Jabri et al. (U. S. Patent No. 8,243,882 B2) disclosed an X-ray system that comprises: 
an X-ray detector (94, 96, 98, and 100) including an indicator (114, 116, 118, and 120) to output a color that is different than a color output by an indicator of another X-ray detector of the X-ray system to distinguish the X-ray detector from the another X-ray detector, and the X-ray detector being positionable in a type of position that is at least one of a stand position (76) and a table position (74) to detect an X-ray; and
a workstation (110) including a display (112).
However, the prior art failed to disclose or fairly suggested that the X-ray system further comprises:
a workstation including a display, and configured to: 
with the indicator of the X-ray detector outputting the color and the X-ray detector being positioned in a type of position to detect an X-ray, control the display to display an icon in the color output by the indicator of the X-ray detector and indicating the type of position in which the X-ray detector is positioned.

Response to Amendment
Applicant’s amendments filed 28 April 2021 with respect to claims 1-4, 7-10, 14, and 15 have been fully considered.  The objection of claims 1-4, 7-10, 14, and 15 has been withdrawn. 

Response to Arguments
Applicant’s arguments, filed 28 April 2021, with respect to claims 1-4, 7-10, 14, and 15 have been fully considered and are persuasive.  The rejection of claims 1-4, 7-10, 14, and 15 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bettouyashiki et al. (U. S. Patent No. 9,955,931 B2) disclosed an electronic cassette.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884